Broyles, C. J.
Under tlie agreed statement of facts tlie judge of the municipal court of Atlanta, sitting -without the intervention of a jury, did not err in rendering judgment in favor of tlie plaintiff for tlie full amount sued for, nor thereafter in refusing to grant a new trial. The appellate division of the court properly affirmed the judgment overruling the motion for a new trial, and the judge of the superior court did not err in refusing to sanction the petition for certiorari.

Judgment affirmed.


Luke and Bloodworlh, JJ., concur.

Noah J. Stone, for plaintiff in error. J. L. R. Boyd, Orin J. Bundy, V. K. Meador, for persons at interest.
John F. Echols, contra.